DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a rotary member … configured not to nip the sheet … and arranged to be rotated in claim 1


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,284,157 issued to Won (“Won”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Won discloses a sheet conveyance apparatus comprising:
a conveyor (175) configured to convey a sheet;
a registration member (103);
a first guide (“first guide” in annotated Fig. 1 below) configured to guide the sheet conveyed by the conveyor;
a second guide (“second guide” in annotated Fig. 1 below) configured to convey the sheet conveyed by the conveyor, the second guide being opposed to the first guide and defining a conveyance path (“conveyance path” in annotated Fig. 1 below) having a curved area (along B) between the conveyor (175) and the registration member (103) with the first guide, the conveyance path and the first guide being arranged outside the second guide in a direction of curvature of the curved area (see Fig. 1);
a rotary member (“rotary member” in annotated Fig. 1 below) within a conveyance section (from 175 to “3/5 location” in annotated Fig. 3 below) that extends from an upstream end (at 175) of the conveyance path to three-fifths of a total length of the conveyance path which extends from the conveyor (175) to the registration member (103) in a sheet conveyance direction,

	Won does not disclose that the registration member is an abutment member as recited.
However, Doyo discloses a registration member that is an abutment member (57a, 57b, N3) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 9, lines 30-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the registration member of Won to include the structure and functions of the abutment member as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).
	Won as modified by Doyo does not disclose that the rotary member is configured to be rotated as recited.
	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a first guide (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Won and Doyo to be rotated as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).


    PNG
    media_image1.png
    566
    1006
    media_image1.png
    Greyscale


As for claim 4, Won as modified by Doyo and Samoto discloses that the conveyor (Won: 175) is provided on an upstream end portion of the conveyance path in the sheet conveyance direction (Won: see Fig. 1), and
the abutment member (Won: 103 and Doyo: 57a, 57b, N3) is provided on a downstream end portion of the curved conveyance path in the sheet conveyance direction (Won: see Fig. 1).

As for claim 6, Won as modified by Doyo and Samoto discloses that the rotary member is arranged within a conveyance section between an apex which is positioned at a center portion, in the sheet conveyance direction, of the total length and the upstream end of the curved conveyance path (Won: see Annotated Fig. 1 above).  

As for claim 7, Won as modified by Doyo and Samoto discloses that the conveyor (Won: 175) comprises a first roller pair (Won: 175) configured to nip and convey the sheet (Won: see 175),

a conveyance direction (Won: down at 175) in which the first roller pair (Won: 175) conveys the sheet is approximately opposite to a conveyance direction (Won: up at 103) in which the second roller pair conveys the sheet (Won: see Fig. 1).

As for claim 8, Kim as modified by Doyo and Samoto discloses that the conveyor comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the abutment member comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
an angle formed by a vector having a conveyance direction in which the first roller pair conveys the sheet and a vector having a conveyance direction in which the second roller pair conveys the sheet is 120 degrees or greater and 240 degrees or smaller (Kim: see Fig. 3).

As for claim 9, Won as modified by Doyo and Samoto discloses that the rotary member is one of a plurality of rotary members (Samoto: col. 3, lines 38), and
the plurality of the rotary members is arranged in parallel in a width direction orthogonal to the sheet conveyance direction (Samoto: col. 3, line 38).

As for claim 12, Won as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above); and an image former configured to form an image on a sheet (Won: 123, 130).

As for claim 13, Won as modified by Doyo and Samoto discloses a duplex printing conveyance path (Won: B) configured to guide the sheet on which an image has been formed by the image former on a first side to the image former again,
wherein the curved guide portion constitutes a portion of the duplex printing conveyance path (Won: see Fig. 1).

As for claim 15, Won as modified by Doyo and Samoto discloses that the conveyor (Won: 175) comprises a first roller pair (Won: see annotated Fig. 1 above) configured to nip and convey the sheet, and
the abutment member (Won: 103 and Doyo: 57a, 57b, N3) is a second roller pair configured to nip and convey the sheet (Doyo: col. 9, lines 37-40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,284,157 issued to Won (“Won”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”) as applied to claim 1, further in view of U.S. Patent 8,616,550 issued to Ishii (“Ishii”) and U.S. patent 8,452,224 issued to Ishioka (“Ishioka”).

	As for claim 14, Won as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above).
Won as modified by Doyo and Samoto does not disclose that the first guide portion comprises a rib configured to slide the sheet conveyed by the conveyor.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first guide portion of Won, Doyo and Samoto to include the rib as disclosed by Ishii in order to reduce friction for a sheet along a conveyance path, allowing the sheet to be conveyed smoothly (Ishioka: col. 5, lines 55-58).

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,284,157 issued to Won (“Won”) in view of U.S. Patent 8,807,559 issued to Osada et al. (“Osada”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Won discloses a sheet conveyance apparatus comprising:
a conveyor (175) configured to convey a sheet;
a registration member (103);
a first guide (“first guide” in annotated Fig. 1 above) configured to guide the sheet conveyed by the conveyor;
a second guide (“second guide” in annotated Fig. 1 above) configured to convey the sheet conveyed by the conveyor, the second guide being opposed to the first guide and defining a conveyance path (“conveyance path” in annotated Fig. 1 above) having a 
a rotary member (“rotary member” in annotated Fig. 1 below) within a conveyance section (from 175 to “3/5 location” in annotated Fig. 3 above) that extends from an upstream end (at 175) of the conveyance path to three-fifths of a total length of the conveyance path which extends from the conveyor (175) to the registration member (103) in a sheet conveyance direction,
wherein the rotary member (“rotary member”) is configured not to nip the sheet which is conveyed by the conveyor (because there is no roller that creates a nip with the rotary member).
	Won does not disclose that the registration member is an abutment member as recited.
However, Osada discloses an abutment member (7) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 7, lines 55-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the registration member of Won to include the structure and functions of the abutment member as disclosed by Osada in order to correct the skew of the sheet (Osada: col. 1, lines 63-67).
	Won as modified by Osada does not disclose that the rotary member is configured to be rotated as recited.

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Won and Osada to be rotated as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).

As for claim 16, Won as modified by Osada and Samoto discloses that the conveyor (Won: 175”) comprises a first roller pair (Won: 175) configured to nip and convey the sheet, and
wherein the sheet conveyance apparatus further comprises a second roller pair (Won: 103 and Osada: 61, 62) configured to nip and convey the sheet after the leading edge of the sheet is abutted against the abutment member (Osada: col. 8, lines 14-35).

Claims 1, 3, 4, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent10,609,235 issued to Shiokawa et al. (“Shiokawa”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Shiokawa discloses a sheet conveyance apparatus comprising:
a conveyor (53c) configured to convey a sheet;
a registration member (53a);
a first guide (536) configured to guide the sheet conveyed by the conveyor;

a rotary member (53d) within a conveyance section (from 53c to 53a) that extends from an upstream end (at 53c) of the conveyance path to three-fifths of a total length of the conveyance path which extends from the conveyor (53c) to the registration member (53a) in a sheet conveyance direction,
wherein the rotary member (53d) is configured not to nip the sheet which is conveyed by the conveyor (because there is no roller that creates a nip with the rotary member).
	Shiokawa does not disclose that the registration member is an abutment member as recited.
However, Doyo discloses a registration member that is an abutment member (57a, 57b, N3) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 9, lines 30-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the registration member of Shiokawa to include the structure and functions of the abutment member as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).

	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a first guide (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Shiokawa and Doyo to be rotated as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).

As for claim 3, Shiokawa as modified by Doyo and Samoto discloses that the rotary member (53d) is protruded into the conveyance path through a hole formed on the first guide (Shiokawa: see Fig. 4).

As for claim 4, Shiokawa as modified by Doyo and Samoto discloses that the conveyor (Shiokawa: 53c) is provided on an upstream end portion of the conveyance path in the sheet conveyance direction (Shiokawa: see Figs. 1 and 4), and
the abutment member (Shiokawa: 53a and Doyo: 57a, 57b, N3) is provided on a downstream end portion of the curved conveyance path in the sheet conveyance direction (Shiokawa: see Fig. 1).

As for claim 9, Shiokawa as modified by Doyo and Samoto discloses that the rotary member is one of a plurality of rotary members (Samoto: col. 3, lines 38), and


As for claim 12, Shiokawa as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above); and an image former configured to form an image on a sheet (Shiokawa: 40).

As for claim 13, Shiokawa as modified by Doyo and Samoto discloses a duplex printing conveyance path (Shiokawa: 533) configured to guide the sheet on which an image has been formed by the image former on a first side to the image former again,
wherein the conveyance path guide portion constitutes a portion of the duplex printing conveyance path (Shiokawa: see Fig. 1).

As for claim 15, Shiokawa as modified by Doyo and Samoto discloses that the conveyor (Shiokawa: 53c) comprises a first roller pair (Shiokawa: 53c) configured to nip and convey the sheet, and
the abutment member (Shiokawa: 53a and Doyo: 57a, 57b, N3) is a second roller pair configured to nip and convey the sheet (Doyo: col. 9, lines 37-40).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record and the examiner’s knowledge does not disclose or suggest that a curved area between a conveyer and an abutment member has a U-shape including (i) a downwardly curved area that downwardly extends from the conveyor to an apex of the U-shape and (ii) an upwardly curved area that upwardly extends from the apex of the U-shape to the abutment member, and a rotary member is arranged in the downwardly curved area that downwardly extends from the conveyor to the apex of the U-shape to reduce a frictional resistance between the sheet and a first guide in the downwardly curved area.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853